Citation Nr: 1002769	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-37 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
gonorrhea.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
fractured nose.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
intermittent headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to 
July 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 2007, January 2008, and August 
2008 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in Salt Lake City, Utah in October 2009.  
A transcript of that hearing is of record.

(The decision below addresses a claim of service connection 
for depression and the claims to reopen.  Two of the claims 
to reopen are allowed by the decision below; the underlying 
claims of service connection are addressed in a remand that 
follows the decision.)


FINDINGS OF FACT

1.  The Veteran's depression is not attributable to active 
military service.

2.  By way of a December 1985 rating decision, the RO denied 
service connection for intermittent headaches, and a 
fractured nose; the Veteran did not appeal.

3.  In an August 2000 rating decision, the RO denied service 
connection for gonorrhea and denied an application to reopen 
a claim of service connection for a fractured nose; the 
Veteran did not appeal.

4.  Regarding the claim to reopen service connection for 
gonorrhea, evidence received since the August 2000 decision 
is new to the record in that it was not previously submitted 
to agency decision makers, but the newly submitted evidence, 
by itself or considered along with the evidence of record at 
the time of the 2000 denial, does not raise a reasonable 
possibility of substantiating the claim.

5.  Regarding the claims to reopen service connection for 
intermittent headaches and a fractured nose, evidence 
received since the December 1985 and August 2000 rating 
decisions respectively, are new to the record, and when 
considered with previous evidence of record, raise a 
reasonable possibility of substantiating the underlying 
claims.


CONCLUSIONS OF LAW

1.  The Veteran does not have depression that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

2.  New and material evidence sufficient to reopen a claim of 
entitlement to service connection for gonorrhea has not been 
received.  38 U.S.C.A. §§ 1131, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 3.304 (2009).

3.  New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a fractured nose has 
been received.  38 U.S.C.A. §§ 1131, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.303, 3.304 (2009).

4.  New and material evidence sufficient to reopen a claim of 
entitlement to service connection for intermittent headaches 
has been received.  38 U.S.C.A. §§ 1131, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Although the VCAA has changed the standard for processing 
Veterans' claims, the VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. 
§ 5108.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2000, March 2007, August 2007, October 2007, April 2008, and 
October 2008.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of the evidence needed to 
substantiate a claim of service connection for depression, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the Veteran's behalf.  The Veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Furthermore, he was informed of the 
requirement that new and material evidence must be received 
in order to reopen a claim, the reasons that his claims were 
previously denied, and what was required to substantiate the 
underlying service connection claims in his case.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), and VA and private medical 
records.  In regards to obtaining a VA examination, the Board 
observes that VA need not conduct an examination with respect 
to whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened).  
As discussed below, the Board has determined that new and 
material evidence to reopen his claim of service connection 
for gonorrhea has not been received.  Accordingly, VA did not 
have a duty to provide him with a medical examination.

As to whether further action should have been undertaken by 
way of obtaining a medical opinion on the question of whether 
the Veteran's depression was related to service, the Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains: 1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Duenas v. Principi, 18 Vet. App. 512, 517 (2004); 
Wells v. Principi, 326 F.3d 1381 (2003) (Board under no 
obligation to obtain a medical opinion when there is no 
competent evidence that the Veteran's disability or symptoms 
were service related).   In this case, as will be explained 
below, there is no evidence of record beyond the Veteran's 
uncorroborated assertions suggesting that his depressive 
disorder began during service, including as a consequence of 
an in-service injury as reported by the Veteran.  As such, 
the Board finds that a VA examination was not required, and 
no duty to assist was unmet.

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  Further, it is not enough that an injury or disease 
occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

The Veteran contends that his currently diagnosed depression 
began in service and has been a continuous problem ever 
since.  He stated that he is depressed because he has not 
been able to be in a relationship due to his gonorrhea, which 
he feels he contracted during active duty.  The Veteran also 
noted that he was depressed after injuring himself in 
service, at which point he was unable to maintain the 
military's physical standards, and became depressed because 
he could not reenlist.  See October 2009 Board hearing.

The service treatment records (STRs) contain no evidence of 
complaints or treatment related to depression or any other 
psychiatric disability, and the April 1985 discharge 
examination noted a normal psychiatric clinical evaluation.

Outpatient treatment records show the Veteran is currently 
diagnosed with atypical depressive disorder.  A July 2007 
depression screen was positive, and at a September 2007 
Mental Health diagnostic interview, the Veteran reported that 
he wanted to stay by himself lately because there had been 
several deaths in the family and he felt sad.  At this 
diagnostic interview, the Veteran reported that his younger 
brother passed away two years earlier from an overdose, and 
that the police were trying to get the Veteran for not 
helping him, and that this caused him to be depressed.  At 
this 2007 interview, the Veteran also reported that he 
contracted gonorrhea in the military and that it led to his 
divorce.  He believed that his gonorrhea made it difficult to 
have a relationship because, when women find out about it, 
they no longer want to date him.  He believed that his 
gonorrhea led to depression.  The examiner provided an Axis I 
diagnosis of atypical depressive disorder, and bereavement, 
noting a death of a brother and close friend, legal problems, 
inability to see a granddaughter, and difficulty with 
relationships.

In this case, although the Veteran is currently diagnosed 
with atypical depressive disorder, and contends that he has 
experienced depression since military service (see 2009 Board 
hearing transcript), after weighing all the evidence of 
record, including the Veteran's lay statements regarding 
continuity of symptomatology since service, the Board finds 
that his atypical depressive disorder is not related to 
military service, and therefore, service connection is not 
warranted.  

Initially, the Board notes that the STRs are completely 
devoid of any complaints or treatment related to depression 
or any other psychiatric disability, and the Veteran's April 
1985 discharge examination showed a normal psychiatric 
clinical evaluation.  The first post-service mention of 
depression in the record is not until 2007 when the Veteran 
filed a claim for service connection.  Prior to 2007, the 
record contains no documentation related to any type of 
psychiatric disorder, including depression.  In 2007, over 
twenty years after discharge from active duty, the Veteran 
had a positive depression screen and was diagnosed with 
atypical depressive disorder.  Although the Veteran alleges 
that he started experiencing problems with depression 
immediately following discharge, his statements are not 
supported by, and are inconsistent with, the contemporaneous 
service treatment records which are silent for any diagnosis 
or complaint of depression.  Additionally, the Veteran filed 
a service connection claim in October 1985 for various 
disabilities (the same year he was discharged from active 
duty), but he did not file a claim for service connection for 
depression at that time.  As such, the Board does not find 
the Veteran's statements regarding continuity of depressive 
symptoms from discharge until the present time to be 
credible.  

Finally, no physician has attributed the Veteran's currently 
diagnosed atypical depressive disorder to his time spent in 
the military.  Rather, the medical evidence indicates that 
his depression is related to bereavement, including the death 
of his brother, and a close friend, in addition to legal 
problems, an inability to see his granddaughter, and 
difficulty with relationships.  See September 2007 Mental 
Health Diagnostic Interview.

Although the Veteran contends that his depression is due to 
or a result of contracting gonorrhea which led to 
relationship difficulties, as the Veteran is not currently 
service connected for gonorrhea, as a matter of law, he 
cannot obtain service connection for depression secondary to 
a non-service connected disability.

In summary, although the Veteran is currently diagnosed with 
atypical depressive disorder, his STRs do not reflect any 
complaints or treatment related to depression, and the first 
documented evidence of depression is not until 2007, more 
than twenty years after discharge.  Finally, the record does 
not contain a medical opinion attributing the Veteran's 
depression to military service.  In fact, the evidence tends 
to show the Veteran's depression is unrelated to military 
service, but rather to bereavement and an inability to 
maintain relationships with women.

Lastly, certain chronic diseases, such as psychoses, may be 
presumed to have been incurred in or aggravated during active 
military service if the psychosis becomes manifest to a 
compensable degree within a year of separation from 
qualifying service.  38 C.F.R. §§ 3.307(a), 3.309(a) (2009).  
In this Veteran's case it is not clear whether the diagnosis 
of atypical depressive disorder represents a psychosis, such 
as when major depression is accompanied by psychotic features 
or melancholia, see 38 C.F.R. § 4.132 (1996), but the salient 
point to be made is that depression was not shown until many 
years after separation from service, which means that service 
connection on a presumptive basis may not be granted.  
38 C.F.R. §§ 3.307(a), 3.309(a) (2009).

In conclusion, after considering all the evidence of record, 
the Board finds that service connection for depression is not 
warranted.  In deciding this issue the Board has considered 
the provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the benefit-of-the-doubt standard, when a Veteran seeks 
benefits and the evidence is in relative equipoise regarding 
any issue material to the determination of a matter, the law 
dictates that the benefit of any doubt belongs to the 
Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  The Board has 
considered the benefit-of-the-doubt doctrine, but finds that 
the record does not provide even an approximate balance of 
negative and positive evidence on the merits.  Therefore, on 
the basis of the above analysis, the Board finds that a 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 57-
58.
  
III.  Claims to Reopen

A decision of the RO becomes final and is not subject to 
revision on the same factual basis except when a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, a December 1985 rating decision denied 
service connection for intermittent headaches and a fractured 
nose; the Veteran did not appeal.  An August 2000 rating 
decision denied service connection for gonorrhea and an 
application to reopen a claim of service connection for a 
fractured nose; the Veteran did not appeal.  Because the 
Veteran did not appeal, these decisions became final based on 
the evidence then of record and are not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7105(c); see 
also 38 C.F.R. §§ 20.302, 20.1103.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Gonorrhea

At the time of the August 2000 denial, the relevant evidence 
of record consisted of the STRs, which contained a March 1981 
entry noting that the Veteran presented complaining of 
urethral discharge for one week.  The examiner assessed the 
Veteran with "rule out" gonorrhea.  No diagnosis of 
gonorrhea was provided in the STRs, and the Veteran's April 
1985 discharge examination showed a normal clinical 
evaluation for the genitourinary system.

Other evidence of record at the time of the 2000 denial 
included evidence not relevant to the Veteran's claim, 
including a November 1985 Compensation evaluation related to 
the Veteran's back, ankles, left knee and fingers; a 
discharge summary related to the left knee dated in January 
1990, progress notes from an Orthopedic clinic dated in 1990, 
and a VA joints examination dated in 1997.  A June 2000 
letter by W.B., M.D., MPH, pertaining to the Veteran's 
lumbosacral strain was also of record at the time of the 2000 
denial.

Since the August 2000 final denial, newly submitted relevant 
evidence includes statements from the Veteran noting that he 
was diagnosed with gonorrhea while in the military, see 
October 2009 Board Hearing Transcript, and an April 2007 
statement from the Veteran stating that he was unable to 
donate blood because he had gonorrhea.

Other newly received evidence since the 2000 denial includes 
records and statements from the Veteran that are not relevant 
to the Veteran's claim to reopen service connection for 
gonorrhea, including a March 2001 statement from the Veteran 
related to the spine, an April 2001 spine examination, 
September 2000 progress notes related to the spine, private 
medical records from J.D., M.D. related to the spine dated in 
November 1994 and July 1995, records from the Conway 
Chiropractic Clinic dated in July 1996, records from G.L., 
M.D. dated in January 1995 related to a neck and back injury, 
and outpatient treatment records dated from November 2006 
through April 2008, pertaining to other disabilities.

Here, despite the newly added statements from the Veteran 
noting that he was not allowed to give blood because he had 
gonorrhea, and stating his belief that he contracted 
gonorrhea while on active duty, the record contains no 
medical evidence providing a diagnosis of gonorrhea or a link 
between gonorrhea and military service.  In fact, most of the 
newly submitted private and VA treatment records pertain to 
other disabilities, such as the Veteran's back, and nose.  
The newly received evidence, when considered alone or with 
previous evidence of record, does not suggest a current 
diagnosis by competent authority or the medical possibility 
of a nexus between gonorrhea and service.  Thus, these newly 
received records do not raise a reasonable possibility of 
substantiating the claim and are insufficient to reopen the 
previously denied claim of service connection for gonorrhea.  

Based on the foregoing, the Board finds that new and material 
evidence to reopen the previously denied claim of service 
connection for gonorrhea has not been received, and the 
application to reopen will therefore be denied.

Fractured Nose

Considerable evidence and argument has been added to the 
record since the prior final denial in August 2000, some of 
which rises to the level of new and material evidence-i.e., 
raises a reasonable possibility of substantiating the claim 
that the Veteran's pre-existing fractured nose permanently 
increased in severity during active duty service.  Here, the 
Veteran's claim for a fractured nose was originally denied 
because there was no evidence that his fractured nose was 
permanently aggravated by service.  The relevant evidence of 
record at the time of the last prior final denial in August 
2000, consisted of: the STRs that contained a February 1979 
entrance examination noting that the Veteran had sustained a 
fractured nose in August 1978 (prior to his entry into the 
military), and noted that there was no residual disability 
present.  An October 1979 entry in the STRs shows that the 
Veteran had a nose bleed when he woke up and that it had not 
stopped.  The examiner noted that although the Veteran had no 
bleeding, his nasal membranes were irritated and assessed him 
with chronic nose bleeds.  The Veteran's April 1985 discharge 
examination noted a normal clinical evaluation for his nose 
and sinuses.  

The relevant evidence submitted since the August 2000 denial 
includes: a February 2009 RO informal hearing conference 
report, where the Veteran acknowledged that prior to entry 
onto active duty, he fractured his nose when he was hit by a 
door.  He noted that he was treated in 1979, and started 
having difficulties breathing at night.  See February 2009 RO 
informal hearing conference report.  During the October 2009 
Board hearing, the Veteran reported that while running in 
formation during physical training (PT) he tripped and fell, 
hitting his nose and head.  He noted that he went to the 
dispensary and was found to have a cracked septum, but the 
physicians stated there was nothing that they could do to 
help him.  The Veteran noted that he experienced constant 
nosebleeds and has had a hard time breathing out of the left 
side of his nostril.  See October 2009 Board Hearing 
transcript.  Other newly submitted evidence includes VA 
outpatient treatment records, which show that the Veteran had 
a deviated nasal septum and underwent an endonasal 
septoplasty for his nasal septum deviation in July 2007.  A 
July 2007 entry shows that the Veteran had a twenty-year 
history of a non healing ulcer/sore in the left nostril that 
seemed to have resolved with his endonasal septoplasty.  

Although the Veteran was noted to have sustained a fractured 
nose prior to entry into the military when he was hit by a 
door, his February 1979 entrance examination specifically 
stated that there was no residual.  However, an October 1979 
entry in the STRs noted that the Veteran had a nose bleed.  
The examiner noted that although he had no bleeding, his 
nasal membranes were irritated and assessed him with chronic 
nose bleeds.  The Board finds that the entrance examination 
noting no current residuals of a previously fractured nose, 
the in-service notation of chronic nose bleeds, coupled with 
the newly submitted statements by the Veteran's noting that 
he fell during physical training, injuring his nose, in 
addition to the newly submitted medical evidence showing that 
the Veteran underwent an endonasal septoplasty for a deviated 
septum, and had a twenty-year history of a non-healing 
ulcer/sore in the left nostril, is sufficient evidence to 
raise a reasonable possibility of substantiating the claim 
that the Veteran's pre-existing fractured nose (with no 
residuals), underwent an increase in severity during military 
service.  In the alternative, the Veteran's newly submitted 
statements noting that he experienced chronic nose bleeds, 
taken together with the October 1979 entry in the STRs noting 
chronic nosebleeds, also raises a reasonable possibility of 
substantiating the claim that the Veteran's current nose 
disability (deviated septum and nose bleeds) are traceable to 
a specific in-service injury.  

Thus, because the evidence contained in the STRs when taken 
together with newly submitted statements by the Veteran 
describing an in-service nose injury, and the medical 
evidence showing that he underwent a septoplasty, raises a 
reasonable possibility of substantiating the claim, the Board 
finds that new and material evidence to reopen a claim of 
service connection for a nose disability, including the 
residuals of the Veteran's fractured nose, has been 
presented, and the claim is therefore reopened.

New and material evidence has been received to reopen a claim 
of service connection for a nose disability, including a 
fractured nose; to this limited extent, the appeal is 
granted.

Headaches

Considerable evidence and argument has been added to the 
record since the prior final denial in December 1985, some of 
which rises to the level of new and material evidence-i.e., 
raises a reasonable possibility of substantiating the claim 
that the Veteran's headaches are related to his time spent in 
the military.  Specifically, newly submitted medical records 
include July 2008 and January 2009 progress note entries that 
contain a diagnosis of migraine headaches, and note that the 
Veteran experienced headaches once a week, and was taking 
Topamax.  A July 2008 entry shows that the Veteran had 
experienced headaches since a fall in the military in 1983.  

The Board finds that this newly submitted evidence noting 
that the Veteran currently experiences migraine headaches and 
has experienced headaches since military service (the 
credibility of the evidence is to be presumed, see Justus v. 
Principi, 3 Vet. App. 510, 513 (1992)), when considered with 
the evidence of record at the time of the December 1985 final 
denial, which included a January 1982 entry in the STRs 
diagnosing the Veteran with headaches secondary to head 
trauma (he reported being hit on the head with a pole), in 
addition to the November 1985 VA examination where the 
Veteran reported that he experienced intermittent headaches 
for as long as he could remember, but that his headaches 
became worse and more frequent since his head injury in 1981 
when he was struck by a falling camouflage pole, when taken 
together, raise a reasonable possibility of substantiating 
the claim that the Veteran's currently diagnosed headaches 
are traceable to service, particularly because it appears 
that the Veteran's claim for service connection was initially 
denied because there was no evidence of chronic complaints of 
headaches in service and no evidence of continued chronicity 
of symptoms after discharge.

Thus, the newly submitted records raise a reasonable 
possibility of substantiating the claim.  The Board finds 
that new and material evidence to reopen a claim of service 
connection for the Veteran's headaches has been presented, 
and the claim is therefore reopened.


ORDER

Service connection for depression is denied.

New and material evidence has not been received to reopen a 
claim of service connection for gonorrhea; the appeal of this 
issue is denied.

New and material evidence has been received to reopen a claim 
of service connection for residuals of a fractured nose; to 
this limited extent, the appeal is granted.

New and material evidence has been received to reopen a claim 
of service connection for headaches; to this limited extent, 
the appeal is granted.


REMAND

The Board notes that VA is required to obtain a medical 
opinion on the question of a possible relationship to 
military service if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  See also  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Fractured nose

The Veteran acknowledges that prior to entry onto active 
duty, he fractured his nose when he was hit by a door.  He 
noted that he was treated in 1979, and started having 
difficulties breathing at night.  See February 2009 RO 
informal hearing conference report.  However, the Veteran 
further contends that while running in formation during 
physical training (PT) he tripped and fell, hitting his nose 
and head.  He noted that he went to the dispensary and was 
found to have a cracked septum, but the physician stated 
there was nothing they could do to help him.  Currently, the 
Veteran stated that he experiences constant nosebleeds and 
has a hard time breathing out of the left side of his 
nostril.  He noted that VA doctors had told him that his nose 
had been drastically fractured before they operated on it.  
See October 2009 Board Hearing transcript.

Here, the Veteran's February 1979 entrance examination noted 
that the Veteran sustained a fractured nose in August 1978 
(prior to his entry into the military), and noted that there 
was no residual disability present.  An October 1979 entry in 
the STRs shows that the Veteran had a nose bleed when he woke 
up.  The examiner noted that although the Veteran had no 
bleeding, his nasal membranes were irritated and assessed him 
with chronic nose bleeds.  The Veteran's April 1985 discharge 
examination noted a normal clinical evaluation for his nose 
and sinuses.

Current outpatient treatment records contain evidence of a 
deviated nasal septum and show that the Veteran underwent an 
endonasal septoplasty for his nasal septum deviation in July 
2007.  A July 2007 entry noted that the Veteran had a twenty-
year history of a non-healing ulcer/sore in the left nostril 
that seemed to have resolved with his endonasal septoplasty.  
At an August 2007 follow up for his septoplasty the examiner 
noted that the Veteran complained of minimal residual 
tenderness just inside the opening of the right nasal 
passageway, and stated that he had not experienced any nose 
bleeds since his surgery.

Given the evidence showing problems in service, including an 
injury as described by the Veteran, an examination is 
required to address the medical question of any possible link 
between current disability and what happened in service, or 
any chronic worsening during service of any pre-existing 
disability caused by the 1978 fracture of the Veteran's nose.

Headaches

The Veteran contends that although he has always experienced 
headaches, his headaches worsened in severity after an in-
service injury in 1981 when a metal pole fell on his head.

The service treatment records contain a January 1982 entry 
where the Veteran presented with complaints of headaches, 
noting that he was hit by a camouflage support the prior 
night and had blacked out.  He was diagnosed with headaches 
secondary to head trauma.  

A November 1985 VA examination diagnosed the Veteran with 
intermittent headaches.  The Veteran reported that he had had 
headaches for as long as he could remember, but they had 
become worse and more frequent since he experienced the head 
injury in 1981.  The Veteran stated that he was struck by a 
falling camouflage pole while stationed at Fort Hood. Texas.  
He was dazed and was not sure whether he briefly lost 
consciousness.  He was seen on sick call shortly thereafter 
and was given medicine to take for the headache and returned 
to duty the same day.  The Veteran stated that since this 
time, he has experienced headaches that occur once or twice a 
month, in a frontal location.

Records from G.L., M.D. from the Chiropractic Health Center, 
noted that in February 1993, the Veteran slipped on black 
ice, and twisted and hit his head and upper back on a truck.  
Dr. L. noted that since the accident, the Veteran had 
experienced headaches from his middle neck to head and behind 
his eyes.  Records dated in 1996 from Conway Chiropractic 
clinic noted that the Veteran experienced headaches to the 
base of his skull three times a week.

Current treatment records and progress notes show that the 
Veteran currently experiences intermittent headaches.  
Specifically, July 2008 and January 2009 progress note 
entries diagnosed the Veteran with migraine headaches, noting 
that he experienced headaches once a week, and was taking 
Topamax.  The July 2008 entry noted that the Veteran had 
experienced headaches since a fall in the military in 1983.  
See progress notes from the Inter mountain neurology/skyline 
Pain Clinic.

In this case, given the standard of the regulation, because 
the evidence of record indicates that the headaches the 
Veteran currently experiences "may be associated" with his 
period of active military service, the Board finds that a 
medical nexus opinion is required in order to fulfill the 
duty to assist.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon.  Specifically, a remand is required because there 
is no medical opinion of record discussing the relationship 
between the Veteran's currently diagnosed headaches and his 
time spent on active duty, particularly the in-service 
notation referencing headaches after the Veteran was struck 
by a camouflage pole, in addition to the November 1985 VA 
examination discussed above, noting that although the Veteran 
had always experienced headaches, his headaches were worse 
after his in-service head injury in 1981.  Therefore, the 
Board finds that a remand is required to obtain a medical 
nexus opinion to determine whether it is at least as likely 
as not that the Veteran's current headaches are traceable to 
his time spent on active duty, taking into consideration the 
January 1981 entry noting a head injury, and the November 
1985 VA examination, where the Veteran stated that his 
headaches were worse since the 1981 head injury.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to render an 
opinion regarding the medical probability 
that the Veteran experiences any 
disability as a result of a fracture of 
the nose, either experienced prior to 
military service or during military 
service.  The examiner should be asked to 
state whether any worsening of any pre-
existing disability was clearly and 
unmistakably the result of a natural 
progression of the disability.  In 
arriving at a conclusion, the examiner 
should take into consideration the 
Veteran's contention regarding falling 
and injuring his nose during physical 
training, the October 1979 entry showing 
chronic nose bleeds, and the post-service 
septoplasty in July 2007, in addition to 
any history the Veteran provides about 
symptoms he experienced during service 
and since.  

2.  The Veteran should be afforded a VA 
examination by an examiner with the 
appropriate expertise to render an 
opinion regarding the medical 
probabilities that any currently 
diagnosed headaches are attributable to 
the Veteran's active military service, in 
particular to the January 1982 injury 
experienced by the Veteran when he was 
hit by a camouflage support.  The 
examiner should also consider the 
November 1985 post-discharge examination 
noting that although the Veteran had 
experienced headaches for as long as he 
could remember, his headaches had become 
worse and more frequent since his head 
injury in 1981.  The examiner should 
include an opinion as to whether it is at 
least as likely as not that any current 
headaches are traceable to military 
service.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiners for review in 
connection with the examinations.  The 
AOJ should make sure that the examination 
reports comply with this remand and 
answer the questions presented in the 
examination requests, especially with 
respect to detailing any connection to 
military service.  If the reports are 
insufficient, they should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


